[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION FOR SUMMARY JUDGMENT
CT Page 16612
The plaintiff has filed a Motion for Summary Judgment as to liability claiming that there is no issue as to any material fact regarding liability. Summary Judgment is appropriate where "the pleadings, affidavits and other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law." Practice Book § 17-49. "In deciding a motion for summary judgment, the trial court must view the evidence in the light most favorable to the nonmoving party. . . . The party seeking summary judgment has the burden of showing the absence of any genuine issue [of] material facts which, under applicable principles of substantive law, entitle him to a judgment as a matter of law; D.H.R. Construction Co. v.Donnelly, 180 Conn. 430, 434, 429 A.2d 908 (1980)." Miles v. Foley,253 Conn. 381, 386 (2000). The fact that the adverse party has not filed opposing affidavits or evidence does not excuse the moving party from meeting that standard.
This is an action seeking payment for services rendered pursuant to various "written and/or oral contracts whereupon the plaintiff was contracted to provide goods and services to the defendant." Complaint, Paragraph 1. The evidence attached to the complaint in support of this allegation are only invoices and no copy of any contract or agreement is provided.
Although the defendant admits, in its answer and counterclaim, that the plaintiff "has been retained in the past by defendant to render services" it has "no basis to admit or deny the alleged contract in question as plaintiff has not specified a time or particular transaction, and therefore leaves plaintiff to his proof." Answer, First Count, Paragraph 1.
The affidavit submitted by the plaintiff in support of his Motion for Summary Judgment indicates that the plaintiff installed and provided computer equipment to the defendant but does not detail the nature or terms of any contract or agreement with the defendant pursuant to which these services were rendered, as alleged in the complaint.
The moving party on a Motion for Summary Judgment "must make a showing that it is quite clear what the truth is, and that excludes any real doubt as to the existence of any genuine issue of material fact." TownBank  Trust Co. v. Berson, 176 Conn. 304, 307 (1978) quoting Plouffe v.New York, N.H.  H.R. Co., 160 Conn. 482, 488, 280 A.2d 359.
Since the information before the court does not disclose the nature and terms of the alleged contract or agreement of the parties which forms the CT Page 16613 basis for the plaintiffs claims, genuine issues of material fact exist. Summary judgment is therefore denied.
Scholl, J.